DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/15/2022 amended claim 1.  Claims 1-6 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11109003 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the Patent contain all limation/s of the claim 1 at issue.

Pending claim 1
Patented claims 1 and 2
1. (Currently Amended) A method for dual modulation display, comprising: identifying a Point Spread Function (PSF) of a set of relay optics, the PSF encoding non-uniformities in light transmitted through the relay optics from a pre-modulator to a primary modulator; calculating a correction factor comprising a difference between a desired PSF and the PSF of the relay optics; applying the correction factor to uncorrected pre-modulator image data (18) to be sent to the pre-modulator to generate corrected pre-modulator image data; and energizing the pre-modulator with the corrected pre-modulator image data, the corrected pre-modulator image data including a convolution of a low-resolution version of an image produced by the primary modulator and the correction factor.
1. A projector comprising: a pre-modulator configured to modulate light into a first image; a primary modulator configured to further modulate the light to produce a desired image; one or more relay optics configured to transfer the modulated light of the first image to the primary modulator, wherein the transfer optics are further configured to spread pixels of the first image so that each pixel of the first image illuminates a plurality of pixels of the primary modulator; and a controller configured to energize the pre-modulator with a backlight image based on image data of the desired image, the backlight image further comprising an adjustment of pixels of the backlight image to compensate for imperfections of the relay optics; wherein the compensation comprises a difference between a desired point spread function (PSF) of light transferred from the pre-modulator to the primary modulator and a PSF of the relay optics.

2. The projector according to claim 1, wherein the backlight image comprises a convolution of a low-resolution version of the desired image and the difference.


Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Heidrich (US 20100091045 A1)
Regarding claim 1, Heidrich teaches a method for dual modulation display, comprising: identifying a Point Spread Function (PSF) of a set of relay optics (optical elements, not shown, such as diffusers, lenses, collimators; [0029]), the PSF encoding non-uniformities in light transmitted through the relay optics from a pre-modulator (12) to a primary modulator (14; [0029]); calculating a correction factor ([0031]-[0032]) comprising a difference between a desired PSF and the PSF of the relay optics ([0029]-[0032], [0035], [0041]-[0049], [0055]-[0068]); applying the correction factor to uncorrected pre-modulator image data (18) to be sent to the pre-modulator (12) to generate corrected pre-modulator image data (19A; [0033], [0068], [0073]); and energizing the pre-modulator (12) with the corrected pre-modulator image data (19A; Fig. 5), the corrected pre-modulator image data (19A) including a convolution ([0048]) of a low-resolution version of an image produced by the primary modulator ([0028], [0046]) and the correction factor ([0041]-[0049], [0059], [0064]). 
Regarding claim 2, Heidrich further teaches illuminating the pre-modulator (12) by a light source ([0026]). 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Heidrich in view of Ward (US 20090225234 A1).
Regarding claim 3, Heidrich does not explicitly teach applying the correction factor further comprises applying the correction factor during multiple halftones per frame of the pre-modulator. 
Ward teaches modulating multiple halftones (each with respect to a color channel) per frame of the pre-modulator (Fig. 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Heidrich with Ward; because it allows projecting color components simultaneously.
Regarding claim 4, Heidrich does not explicitly teach applying the correction factor during multiple halftones per frame of the pre-modulator (12) is synchronized with a modified bit sequence in the primary modulator (14) to produce a compensation image that reduces the non-uniformities of the PSF of the relay optics. 
Ward teaches producing a compensation image that reduces the non-uniformities of the PSF of the relay optics in the primary modulator ([0048], [0059]-[0060], [0102]-[0106]) in synchronization with the pre-modulator (14).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Heidrich with Ward; because it further improves correction by combining correction in the pre-modulator and primary modulator.
Regarding claim 5, Heidrich does not explicitly teach applying the correction factor during multiple halftones per frame of the pre-modulator (12) further comprises applying the correction factor during a single frame period of a modulation period of the primary modulator (14) and several sub-frame time periods of a modulation period of the pre-modulator (12). 
Ward teaches applying the correction factor during a single frame period of a modulation period of the primary modulator (14, 48, 52; Fig. 2; [0048], [0059]-[0060], [0102]-[0106]) and modulating several sub-frame time periods of a modulation period of the pre-modulator (12; Fig. 6 and 9).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Heidrich with Ward; because it further improves correction by combining correction in the pre-modulator and primary modulator.
Regarding claim 6, the combination of Heidrich and Ward consequently results in pixel elements of the primary modulator (14 of Heidrich) are switched on/off once during the single frame period and pixel elements of the pre-modulator (12 of Heidrich) are switched on/off once during a single sub-frame period and further that the single frame period comprises a plurality of sub-frame time periods (Fig. 6 and 9 of Ward).

Response to Arguments
Applicant/s arguments with respect to the rejections of claims 1-6 under 112(a) have been fully considered and found persuasive; hence the rejections of claims 1-6 under 112(a) have been withdrawn.

Regarding the double patenting rejection, applicant/s acknowledged that the “desired image” disclosed in Paragraph [0060] corresponds to the claimed “image produced by the primary modulator” and “the difference” disclosed in Paragraph [0060] corresponds to the claimed “correction factor;” hence the double patenting issue/s have not been overcome.

Applicant's arguments with respect to the 102 rejection of claim 1 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
During the examiner interview conducted on 6/27/2022, examiner expressed agreement with Mr. Krasinski that the proposed amendment appeared to overcome Heidrich.  Upon further study of the Heidrich, examiner hereby withdraw any statement made during the interview regarding the teaching of Heidrich.
Regarding claim 1, applicant/s argue
Heidrich fails to disclose or suggest such features. Heidrich discloses convolutions including the PSF of pixels at the pre-modulator with the position of the pixels themselves. For example, Paragraph [0048] of Heidrich discloses “where c is the set of control values for pixels 12A, and W is the convolution of the point-spread functions for pixels 12A with Dirac delta functions at the position of the pixels 12A.”
Additionally, Paragraphs [0060]-[0064] of Heidrich discuss B”, defined as “the set of values that characterize light pattern 20.” B” may be “computed as a convolution. In some such embodiments, an all black image (pixel values are all zero) having individual pixels at the locations of pixels 12A set to the respective control values (dj or d+Adj) as appropriate is convolved by the point spread function for pixels 12A scaled in photometric units.”
Neither examples of convolution disclosed by Heidrich are “convolution of a low-resolution version of a desired image produced by the primary modulator and the correction factor,” as recited by independent claim 1. Amended independent claim 1 is therefore allowable. Claims 2-6 depend from claim 1, and are therefore allowable for at least that reason, among others.  (Remarks; p. 6).

Examiner respectfully disagrees.  Heidrich teaches
[0042] In block 56 the resulting data is downsampled to a resolution which may be the same as that of first array 12. Downsampling may be implemented in a range of ways. For example: 
[0043] downsampling may be implemented in software by any suitably filtered resize function. 
[0044] downsampling may be implemented in a logic circuit, such as a suitably-configured field progammable gate array (FPGA) as an average of pixel values in neighbourhoods around positions corresponding to positions of pixels in the first array of pixels. 
[0045] downsampling may be implemented in a graphics processor by recursively taking block averages of pixel values. 
[0046] Block 58 returns the values of B which specify the desired light pattern 20 (at the resolution of first array 12).
[0047] Method 40 continues in block 44 to determine control values for the pixels of first array 12 that will result in a light pattern 20 having values close to or the same as the values B returned by block 58. This can be achieved by solving the minimization problem:
min d Wd - B _ ( 1 ) ##EQU00001##
[0048] where d is the set of control values for pixels 12A, and W is the convolution of the point-spread functions for pixels 12A with Dirac delta functions at the position of the pixels 12A.  (P. 3 of Heidrich).
The data is being computed come from image data 18, which has the higher image resolution to be displayed at array 14.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882